DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 2/12/2021. Claims 1, 11 and 19 have been amended. No claims have been added or cancelled. Claims 1-22 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho US 2019/0068327 (hereinafter Ho), in view of Low et al. US 2018/0034583 (hereinafter Low).

Regarding claim 1, Ho teaches a method of increasing reliability for media data distribution, the method comprising: 
	receiving, from a provider (110), a plurality of media data packets (300) that comprise a set of sequence numbered payload packets and one or more forward error correction packets [Ho, Figure 3 ¶60 and ¶53 (sequence numbered packets)], the one or more forward error correction packets including at least some redundant data relative to the set of payload packets, wherein the one or more forward error correction packets are received without sending a request for those one or more forward error correction packets [Ho, ¶106 (Pre-emptive transmission of redundant packets)]; and 
	attempting to recover at least one sequence numbered payload packet using the one or more forward error correction packets [Ho, ¶106 (Pre-emptive transmission of redundant packets is used for forward error correction of packets)]. 
While Ho makes the disclosure that the media packets may be sent via UDP [Ho, Figures 5-6, ¶9 (Also proposed has been the use of the user datagram protocol (UDP), which can speed up data delivery times but at the expense of reliable data delivery... ¶62 Referring to FIG. 5, in some embodiments, the PC-TCP module 326 (or any other instance of PC-TCP module discussed in this document) is implemented as a PC-TCP module 526, which includes a Packet Coding (PC) module 525 that is coupled to (i.e., communicates with) a convention User Datagram Protocol (UDP) module 524. Essentially each 
	However, the Low is relied upon to teach wherein the plurality of media data packets (such as UDP packets comprising audio) are received via an unreliable data protocol [Low, ¶26 & ¶33 (Audio packets and UDP or another unreliable protocol, which suggests that UDP is an unreliable protocol)] and wherein the plurality of media data packets comprise a set of sequence numbered payload packets and one or more forward error correction packets [See Low, ¶27 (while previously taught by Ho, Low provides overlap and continuity between the concepts and terms or the art and how they are used)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ho, indicating an media data packet communication system and method of communicating data between a source and target device using UDP and FEC technology, with the teachings of Low, indicating that the protocol being used to transport the media packets which may be audio packets, may be UDP or another unreliable protocol which may be used in combination with FEC to restore any lost data. The resulting benefit of the combination would have been the ability to minimize latency and provide the recipient device with the ability to independently reconstruct lost data without the need for the sender to retransmit source packets which fail to be delivered properly.

Regarding claim 2, Ho, in view of Low teaches the method of claim 1, wherein the step of attempting to recover the at least one sequence numbered payload packet using the one or more 

Regarding claim 11, Ho teaches a computer program product stored on a computer readable medium which includes a set of non-transitory computer readable instructions for increasing reliability for media data distribution that when executed on a processor of a receiver [Ho, ¶194 Memory and processing circuitry] is arranged to:
 receive, from a provider (110), a plurality of media data packets (300) that comprise a set of sequence numbered payload packets and one or more forward error correction packets [Ho, Figure 3 ¶60 and ¶53 (sequence numbered packets)], the one or more forward error correction packets including at least some redundant data relative to the set of payload packets, wherein the one or more forward error correction packets are received without sending a request for those one or more forward error correction packets [Ho, ¶106 (Pre-emptive transmission of redundant packets)]; and attempt to recover at least one sequence numbered payload packet using the one or more forward error correction packets [Ho, ¶106 (Pre-emptive transmission of redundant packets is used for forward error correction of packets)].
While Ho makes the disclosure that the media packets may be sent via UDP [Ho, Figures 5-6, ¶9 (Also proposed has been the use of the user datagram protocol (UDP), which can speed up data delivery times but at the expense of reliable data delivery... ¶62 Referring to FIG. 5, in some embodiments, the PC-TCP module 326 (or any other instance of PC-TCP module discussed in this document) is implemented as a PC-TCP module 526, which includes a Packet Coding (PC) module 525 that is coupled to (i.e., communicates with) a convention User Datagram Protocol (UDP) module 524. Essentially each PC-TCP packet described above consists of a PC packet "wrapped" in a UDP packet... ¶63 One advantage 
	However, the Low is relied upon to teach wherein the plurality of media data packets (such as UDP packets comprising audio) are received via an unreliable data protocol [Low, ¶26 & ¶33 (Audio packets and UDP or another unreliable protocol, which suggests that UDP is an unreliable protocol)] and wherein the plurality of media data packets comprise a set of sequence numbered payload packets and one or more forward error correction packets [See Low, ¶27 (while previously taught by Ho, Low provides overlap and continuity between the concepts and terms or the art and how they are used)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ho, indicating an media data packet communication system and method of communicating data between a source and target device using UDP and FEC technology, with the teachings of Low, indicating that the protocol being used to transport the media packets which may be audio packets, may be UDP or another unreliable protocol which may be used in combination with FEC to restore any lost data. The resulting benefit of the combination would have been the ability to minimize latency and provide the recipient device with the ability to independently reconstruct lost data without the need for the sender to retransmit source packets which fail to be delivered properly.


Regarding claim 19, Ho, in view of Low teaches a system for increasing reliability for media distribution [Ho, Figure 3 and 22] comprising: 

a receiver arranged with the network (120), the receiver arranged to receive at least one sequence numbered payload packet (300) and the one or more forward error correction packets, the receiver further arranged to attempt to recover at least one sequence numbered payload packet using the one or more forward error correction packets [Ho, Figure 3, ¶106 (Pre-emptive transmission of redundant packets is used for forward error correction of packets received which may have all been received without imperfection or data payload corruption( or missing data) for recovering the received sequence of packets)].

Regarding claim 12, Ho, in view of Low teaches the computer program product of claim 11, wherein the attempt to recover the at least one sequence numbered payload packet using the one or more forward error correction packets is implemented by a preemptive packet recovery module [Ho, ¶106-¶107 & 172 (Pre-emptive transmission of redundant packets is used for forward error correction of packets via TCP modules and Error Control components)].

Regarding claim 20, Ho, in view of Low teaches the system of claim 19, wherein the attempt to recover the at least one sequence numbered payload packet using the one or more forward error correction packets is implemented by a preemptive packet recovery module within the receiver [Ho, .

Claims 3-5, 9, 13-15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Low as applied to claims 1, 11 and 19 above, and further in view of Hwee et al. 8,972,815 (hereinafter Hwee).
Regarding claim 3, Ho, in view of Low teaches the method of claim 1, wherein the plurality of media data packets are received [Ho, Figure 3] but not that the packets are arranged in a two- dimensional array of media data packets wherein each media data packet corresponds to a row or a column of the two-dimensional array.
Ho teaches wherein the media data packets are arranged in a buffer [Ho, Figure 24], but it does not teach wherein the buffer is a two-dimensional array.
However, Hwee teaches plurality of media data packets are arranged in a two- dimensional array of media data packets wherein each media data packet corresponds to a row or a column of the two-dimensional array [Hwee, Column 5, Line 56-Column 6, Line 9].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of the combination of Ho, in view of Low indicating a system for transmitting and receiving packets which may be repaired/recovered by performing forward error correction, with the teachings of Hwee indicating that the received packets may be arranged in a two dimensional array. The resulting benefit of the combination would have been the ability to facilitate a targeted search method to locate recoverable media datagrams for FEC correction after the recovery of a previous media datagram [Hwee, Column 5, Line 56-65].


Similar motivation to combine rationale which was applied to the rejection of claim 3 is also applied hereto.

Regarding claim 5, the combination of Ho, in view of Low and Hwee teaches the method of claim 4, further comprising attempting to recover at least one additional media data packet based at least in part on the recovery of the single media data packet [Hwee, Figures 2-2 through 2-6, Column 6, Line 5-Column 6, Line 9].
Similar motivation to combine rationale which was applied to the rejection of claim 3 is also applied hereto.

Regarding claim 9, the combination of Ho, in view of Low and Hwee teaches the method of claim 5 further comprising: attempting a second recovery of the at least one additional media data packet based at least in part on the recovery of the single media data packet [Hwee, Figures 2-2 through 2-6, Column 6, Line 5-Column 6, Line 9] or the at least one resent media data packet [Ho, ¶52-¶53 and ¶58].
Similar motivation to combine rationale which was applied to the rejection of claim 3 is also applied hereto.



Regarding claim 14, the combination of Ho, in view of Low and Hwee teaches the computer program product of claim 13, wherein the attempt to recover at least one sequence numbered payload packet using the one or more forward error correction packets further includes an attempt to recover a single media data packet in any row or any column of the two-dimensional array of media data packets [See Ho, ¶194 for Non-transitory CRM; Additionally, the rationale and motivation to combine the references applied to the rejection of this claim is the same rationale applied to the rejection of claim 4.]

Regarding claim 15, the combination of Ho, in view of Low and Hwee teaches the computer program product of claim 14, wherein the processor is further arranged to attempt to recover at least one additional media data packet based at least in part on the recovery of the single media data packet [See Ho, ¶194 for Non-transitory CRM; Additionally, the rationale and motivation to combine the references applied to the rejection of this claim is the same rationale applied to the rejection of claim 5.]

Regarding claim 21, the combination of Ho, in view of Low and Hwee teaches the system of claim 19, wherein the plurality of media data packets are arranged in a two-dimensional array of media data packets wherein each media data packet corresponds to a row or a column of the two-dimensional 

Regarding claim 22, the combination of Ho, in view of Low and Hwee teaches the system of claim 21, wherein the attempt to recover the at least one sequence numbered payload packet using the one or more forward error correction packets further includes an attempt to recover a single media data packet in any row or any column of the two- dimensional array of media data packets.
[The rationale and motivation to combine the references applied to the rejection of this claim is the same rationale applied to the rejection of claim 4.]

Claims 6, 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Low and Hwee as applied to claims 4 and 14 respectively above, and further in view of Kattemane Satyaganapati et al. US 2020/0314688 (hereinafter Kat).

Regarding claim 6, Ho, in view of Low teaches the transmission of NACK for the recovery of missing packets [¶146], but it does not teach wherein the method of claim 4, further comprising determining a need to send a Negative Acknowledgement (NACK) by receiving packets of larger sequence number.
However, Kat teaches wherein the method of claim 4, further comprising determining a need to send a Negative Acknowledgement (NACK) by receiving packets of larger sequence number [Kat, Figure 1a, Steps S109 (receiving a higher packet and sending of a NACK for missing packets 3 and 4 of the original received group of packets 1-1000 except for 3,4 in S105)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Ho, in view of Low and Hwee, indicating a data transmission 

Regarding claim 8, the combination of Ho, in view of Low, Hwee and Kat teaches the method of claim 4, wherein if the attempt to recover the single media data packet using the one or more forward error correction packets fails, the method further comprises: sending, a Negative Acknowledgement (NACK), from a receiver to the provider, wherein the NACK includes a request that the provider resend at least one resent media data packet where the at least one resent media data packet was not originally received by the receiver [Kat, Figure 1a, Steps S109 (receiving a higher packet and sending of a NACK to the source provider device for the retransmission of missing packets 3 and 4 of the original received group of packets 1-1000 except for 3,4 which were not received in S105)].
[The motivation to combine the references applied to the rejection of this claim is the same rationale applied to the rejection of claim 6.]

Regarding claim 16, the combination of Ho, in view of Low, Hwee and Kat teaches the computer program product of claim 14, wherein if the attempt to recover the single media data packet using the one or more forward error correction packets fails, the processor is further arranged to: send, a Negative Acknowledgement (NACK), from a receiver to the provider, wherein the NACK includes a request that the provider resend at least one resent media data packet where the at least one resent media data packet was not originally received by the receiver.


Regarding claim 17, the combination of Ho, in view of Low, Hwee and Kat teaches the computer program product of claim 16 wherein the processor is further arranged to: attempt a second recovery of at least one additional media data packet based at least in part on the recovery of the single media data packet or the at least one resent media data packet.
[See Ho, ¶194 for Non-transitory CRM; Additionally, the rationale applied to the rejection of this claim is the same rationale applied to the rejection of claim 3.]
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ho, in view of Low and Kat, indicating a system for transmitting and receiving packets which may be repaired/recovered by performing forward error correction, with the teachings of Hwee indicating that the received packets may be arranged in a two dimensional array. The resulting benefit of the combination would have been the ability to facilitate a targeted search method to locate recoverable media datagrams for FEC correction after the recovery of a previous media datagram [Hwee, Column 5, Line 56-65].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Low and Hwee as applied to claim 4 above, and further in view of Ohta et al. 2014/0204819 (hereinafter Ohta)
Regarding claim 7, the combination of Ho, in view of Low and Hwee teaches the method of claim 4, further comprising determining a need to send a Negative Acknowledgement (NACK) [Ho, ¶146], but not by an expiration of a timeout determined by expected and measured packet transfer times.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ho, in view of Low and Hwee, indicating a system for transmitting and receiving packets which also comprise redundant data wherein the redundant data may be resent if no acknowledgement is received, with the teachings of Ohta indicating that packets may be resent if there is a detected failure to receive the packets within a determined amount of time of a time period whereby when the time period has elapsed a negative acknowledgment may be sent to the source end retransmitting the redundant data. The resulting benefit of the combination would have been the ability to ensure that only the redundant information sent over the communication link was performed upon request by a NACK to reduce unnecessary consumption of resources.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Low and Hwee and Katas applied to claim 9 above, and further in view of Zhang et al. US 7,590,064 (hereinafter Zhang).

Regarding claim 10, Ho teaches the method of claim 9, the NACK is inserted into a network buffer of the provider [Ho, ¶146 (the NACK is sent back to the provider via the communication transmitter/receiver which includes buffering memory)], but it does not teach wherein the network buffer having a total capacity wherein the network buffer is arranged to operate at no more than 75% of the maximum number of queued packets.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ho, in view of Low and Hwee, indicating a system for transmitting and receiving packets from a source end which may be repaired/recovered by performing forward error correction utilizing buffers for storing received packets, with the teachings of Zhang indicating that the buffer operates to utilize no more than 75% of its capacity as the upper bound. The resulting benefit of the combination would have been the ability to allow time for signaling to take place between the source end and the destination end containing the buffer in order to reduce the possibility and occurrence of buffer overrun when the receiving end signals to the source end to slowdown or stop the transmission of data if the buffer is filling to quickly and passes a threshold.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Low, Hwee and Kat as applied to claim 16 above, and further in view of Zhang et al. US 7,590,064 (hereinafter Zhang).

Regarding claim 18, Ho teaches the method of claim 16, the NACK is inserted into a network buffer of the provider [Ho, ¶146 (the NACK is sent back to the provider via the communication transmitter/receiver which includes buffering memory)], but it does not teach wherein the network buffer having a total capacity wherein the network buffer is arranged to operate at no more than 75% of the maximum number of queued packets.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ho, in view of Low, Hwee and Kat, indicating a system for transmitting and receiving packets from a source end which may be repaired/recovered by performing forward error correction utilizing buffers for storing received packets, with the teachings of Zhang indicating that the buffer operates to utilize no more than 75% of its capacity as the upper bound. The resulting benefit of the combination would have been the ability to allow time for signaling to take place between the source end and the destination end containing the buffer in order to reduce the possibility and occurrence of buffer overrun when the receiving end signals to the source end to slowdown or stop the transmission of data if the buffer is filling to quickly and passes a threshold.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467